Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob Van Staphorst, 24 Mar. 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentn.
            
            

              Grosvenor Square

              March 24. 1786
            
          

          inclosed is a Letter from the Board of Treasury, which I am to
            transmit to you.
          on the 20. Feb. I drew an order for fifty Guineas in favour of Coll
            Smith to bear his Expences to and from Paris, on the public Service of the United
            States.
          on march 11. I accepted a Bill of Mr
            Barclay in favour of the order of Mr Grand for one hundred
            Pounds Sterling at 30 days Sight. 1st. of the sett. marked
            Letter A. not numbered. dated Bayonne.
          N.B. This 24 March I drew an order on Messrs Puller for two hundred Pounds Sterling in favour of Coll Smith to be charged
            to the U States as part of his Salary as secretary
          
            
              J. A.
            
          
        